Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 7, --extends-- has been changed to “extending”.
Claim 18, line 8, --formed separately the steering wheel carcass-- has been changed to “formed separately from the steering wheel carcass”.
Claim 18, line 14, --an associated carcass hook-- has been changed to “the associated carcass hook”.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites “A vehicle steering wheel comprising a steering wheel axis (A) about which the vehicle steering wheel (10) can be rotated in an installed state, a steering wheel carcass (12) which has a hub section (14) in the region of the steering wheel axis (A), as well as a latching peg (18) for latching with an airbag module 
The prior art of record does not disclose “the carcass hook (24) extending into the slit (32) such that the latching peg (18) at least partially surrounds the carcass hook (24) in the circumferential direction”.
Independent claim 16 recites “A vehicle steering wheel, comprising: a steering wheel axis (A) about which the vehicle steering wheel (10) is rotated in an installed state; a steering wheel carcass (12) having a hub section (14) in a region of the steering wheel axis (A), the hub section (14) including a rigid carcass hook (24) for latching with an airbag module (20), the carcass hook (24) extending from the hub U.S. Serial No. 17/053,078 Page 5 section (14) in an axial direction (22) to a free end (40), a latching lug of the carcass hook (24) being at the free end (40) and having a stop face (42) for directly engaging a latching spring (38) of the airbag module (20); and a latching peg (18) for latching with the airbag module (20), the latching peg (18) extending in the axial direction (22), the latching peg (18) being formed separately from both the steering wheel carcass (12) and the carcass hook (24) and being mountable on the steering wheel carcass (12), the latching peg 
The prior art of record does not disclose “a latching lug… and having a stop face for directly engaging a latching spring”.
Independent claim 18 recites “A vehicle steering wheel, comprising: a steering wheel axis (A) about which the vehicle steering wheel (10) is rotated in an installed state; a steering wheel carcass (12) having a hub section (14) in a region of the steering wheel axis (A), the hub section (14) including a plurality of rigid carcass hooks (24) for latching with an airbag module (20), the carcass hooks (24) extending in the axial direction (22); and an assembly (30) formed separately the steering wheel carcass (12) and formed of a plurality of interconnected and integrally formed latching pegs (18), the assembly (30) of the integrally formed latching pegs (18) being mountable on the steering wheel carcass (12) in one-piece, the latching pegs (18) extending in the axial direction (22) and being configured to latch with the airbag module (20), each latching peg (18) being separate from and joined to an associated carcass hook (24) such that each latching peg (18) at least partially surrounds an associated carcass hook (24) in the circumferential direction”.
The prior art of record does not disclose “an assembly (30) formed separately the steering wheel carcass (12) and formed of a plurality of interconnected and integrally formed latching pegs (18)”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/           Examiner, Art Unit 3614                                                                                                                                                                                             
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614